COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 RAMSES LUIS LICANO,                              §         No. 08-19-00229-CR

                     Appellant,                   §            Appeal from the

 v.                                               §   County Court at Law Number Two

 THE STATE OF TEXAS,                              §        of El Paso County, Texas

                     Appellee.                    §          (TC# 20190C01810)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed as moot. We therefore dismiss the appeal as moot. We further order this decision be

certified below for observance.

       IT IS SO ORDERED THIS 11TH DAY OF FEBRUARY, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.